Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on November 10, 2021 for patent application 16/919,595 filed on July 2, 2020.


Claims 1-20 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a video live broadcast method” in combination with “wherein the video live broadcast method is implemented by a video live broadcast system” in further combination with “wherein the video live broadcast system comprises a regional node cluster comprising at least two regional nodes” in further combination with “wherein each regional node is configured to couple to a video live broadcast client in a region of a corresponding regional node” in further combination with “and wherein the video live broadcast method comprises: receiving, by a first regional node in the regional node cluster, a video stream from a video collection client” in further combination with “wherein the video collection client is a first video live broadcast client in a first region managed by the first regional node” in further combination with “triggering, by the first regional node, a first process of determining a first active management node of the video stream from the regional node cluster” in further combination with “recording, by the first active management node, live broadcast information of the video stream in a first live broadcast record table of the first active management node” in further combination with “wherein the live broadcast information of the video stream comprises an identifier of the video stream and information about the first regional node” in further combination with “updating, by the first active management node, a second live broadcast record table of a second regional node in the regional node cluster with the live broadcast information of the video stream” in further combination with “receiving, by the first regional node, stop information of the video stream from the video collection client” in further combination with “and  triggering, by the first regional node in response to receiving the stop information, a second process of selecting a second active management node of the video stream from the regional node cluster” ” as recited in the claim.
Independent claims 9 and 17 are allowed for similar reasons as claim 1. Dependent claims 2-8, 10-16 and 18-20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 28, 2022